Appeal from the judgment, Supreme Court, New York County (Rose Rubin, J., at suppression hearing and trial), rendered June 16, 1987, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) and criminally possessing a hypodermic instrument (Penal Law § 220.45), and sentencing him, as a second felony offender, to concurrent indeterminate terms of imprisonment of from 3Vi to 7 years and one year, respectively, is unanimously held in abeyance, the suppression determination is vacated, on the law, the facts, and as a matter of discretion in the interest of justice and the matter remanded for a new suppression hearing.
After examining the record of the Mapp hearing and the relevant testimony at trial, we are persuaded that this matter *178is appropriate for the exercise of our interest of justice jurisdiction, and remand for a de novo suppression hearing to explore factual discrepancies which require resolution before a proper determination on the motion to suppress may be made. Concur—Carro, J. P., Asch, Kassal, Smith and Rubin, JJ.